UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MARY JANE PIETSCH,                          :
                                            :
                      Plaintiff,            :       Civil Action No.:     09-0390 (RMU)
                                            :
                      v.                    :       Re Document Nos.:     3, 7, 12
                                            :
MCKISSACK & MCKISSACK,                      :
                                            :
                      Defendant.            :

                                           ORDER

  GRANTING THE PLAINTIFF’S SECOND MOTION TO AMEND THE COMPLAINT; DENYING AS
  MOOT THE PLAINTIFF’S FIRST MOTION TO AMEND THE COMPLAINT; DENYING WITHOUT
                 PREJUDICE THE DEFENDANT’S MOTION TO DISMISS

        For the reasons stated in the court’s Memorandum Opinion separately and

contemporaneously issued this 12th day of January, 2010, it is hereby

        ORDERED that the plaintiff’s second motion to amend the complaint is GRANTED;

and it is

        FURTHER ORDERED that the plaintiff’s first motion to amend the complaint is

DENIED as moot; and it is

        ORDERED that the defendant’s motion to dismiss is DENIED without prejudice.

        SO ORDERED.



                                                     RICARDO M. URBINA
                                                    United States District Judge